In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00322-CV


                        IN RE ROBERT JAMES BACK, RELATOR


        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS


                                    February 8, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       Robert James Back petitions for a writ of mandamus directed at the Texas Board

of Pardons and Paroles. Through it, we are asked to reverse or void the Board's decision

revoking his parole. We dismiss the petition for want of jurisdiction.

       This court's authority to issue original writs of mandamus is limited. It may issue

same only when necessary to 1) enforce its jurisdiction or 2) address acts of a district,

statutory county, statutory probate county, or county judge or associate judge appointed

under Chapter 201 of the Family Code.       TEX. GOV’T CODE ANN. § 22.221(a)–(b) (West

Supp. 2020). Our jurisdiction does not extend to the regulation of anything or anyone

else. Glover v. Tex. Bd. of Pardons and Paroles, No. 07-96-0375-CV, 1996 Tex. App.
LEXIS 4867, at *2 (Tex. App.—Amarillo Nov. 1, 1996, orig. proceeding). The Board falls

outside the scope of those positions; thus, we have no jurisdiction to entertain mandamus

relief against it. Id.

       The petition for writ of mandamus is dismissed for want of jurisdiction.



                                                        Per Curiam